        Case 2:19-cv-05217-SRB Document 110-1 Filed 08/02/21 Page 1 of 1




 1
 2
 3
 4
 5
 6
                          IN THE UNITED STATES DISTRICT COURT
 7
                                  FOR THE DISTRICT OF ARIZONA
 8
 9                                                           Case No. 2:19-cv-05217-SRB
     C.M., on her own behalf and on behalf of
10   her minor child, B.M.; L.G., on her own                            ORDER
     behalf and on behalf of her minor child,
11   B.G.; M.R., on her own behalf and on
     behalf of her minor child, J.R.; O.A. on her
12   own behalf and on behalf of her minor
     child, L.A.; and V.C., on her own behalf
13   and on behalf of her minor child, G.A.,

14                  Plaintiffs,

15          v.

16   United States of America,

17                   Defendants

18
            The Court having reviewed the parties’ fourth stipulated motion to hold this action
19
     in abeyance,
20
21          IT IS HEREBY ORDERED that an abeyance of this action is GRANTED as follows:

22          This action is to be held in abeyance for an additional period of sixty (60) days, until
23   October 1, 2021, at which time the parties will advise the Court whether an additional
24   abeyance is sought or, if not, all existing deadlines will be extended by an additional sixty
25   (60) days, for a total of one hundred sixty-four (164) days from existing deadlines.
26
27
28
